Citation Nr: 0634657	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an April 2004 Decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for organic heart disability.  The Board 
also denied the claims of service connection for hypertensive 
vascular disease and diabetes mellitus.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in August 2005, the Court affirmed 
the April 2004 Board decision to the extent that the Board 
denied the veteran's claim to reopen for service connection 
an organic heart disability.  The Court vacated and remanded 
the Board's decision with respect to claims of service 
connection for hypertensive vascular disease and diabetes 
mellitus.    

In September 2003, the veteran indicated that he was unable 
to attend a video conference hearing before a Veterans Law 
Judge scheduled at his request and that another hearing 
should not be scheduled.

In February 2006, this case was remanded for further 
development and adjudication consistent with the Court's 
August 2005 Order.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed hypertensive vascular disease during 
service or within one year after service.

2.  The evidence of record does not demonstrate that the 
veteran developed diabetes mellitus type II during service or 
within one year after service.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Diabetes mellitus type II was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2002 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
as well as the type of evidence VA would assist him in 
obtaining.  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim.  In addition, the RO advised the veteran of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was also provided with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA treatment records, VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claims.  The Board 
also notes that this case has been remanded for additional 
development, to include affording the veteran VA examinations 
in connection with his claims.  The veteran also submitted 
statements in December 2005 and May 2006 indicating that he 
had no additional evidence to submit.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension and 
diabetes mellitus, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a year following discharge from service.  38 C.F.R. § 3.307, 
3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
hypertension and diabetes mellitus type II.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disabilities are 
related to a disease or injury in service.  

In this case, the service medical records show that the 
veteran complained of chest pain on several occasions between 
August and December 1970.  In September 1970, a diagnosis of 
musculoskeletal chest wall pain was noted.  No defects were 
noted on the November 1970 separation examination.  The chest 
and heart were found to be normal on physical examination in 
December 1970, with normal findings shown on chest x-ray and 
an electrocardiogram.  An impression of functional complaints 
was noted.  The service medical records do not show 
complaints, findings, treatment or diagnoses of hypertensive 
vascular disease or diabetes mellitus.  Post-service private 
treatment records indicate that diabetes mellitus was first 
diagnosed in 1993 and hypertension was first shown in 1994.

In April 2006, the veteran was afforded a VA examination in 
connection with his claims.  The VA examiner indicated that 
the veteran's claims file was reviewed in connection with his 
examination and the veteran's medical history was set forth 
in the report.  The examiner indicated that the veteran was 
found to have diabetes in 1993.  He is currently on 
medication, including insulin, and a restricted diet for this 
condition.  The examiner also noted that the veteran has a 
history of hypertension dating back to approximately 1993.  
He takes medication for this condition as well.  After 
examining the veteran, the veteran was diagnosed with 
diabetes mellitus type II and hypertension with no evidence 
of heart disease on this examination.  With respect to 
whether the veteran's conditions are related to or had their 
onset in service, to include the several episodes of chest 
pain when he was in the service, the examiner stated "[t]he 
veteran was evaluated rather completely at that time, with no 
evidence of heart disease and no evidence of hypertension.  
None of the physicians who evaluated the patient thought that 
he had heart disease at the time of the examinations.  The 
diagnoses were always chest pain of undetermined etiology but 
not thought to be secondary to heart disease. Similarly, his 
C&P examination at this facility in 1971 indicated no 
evidence to suggest that this was heart disease - or 
hypertension-related at the time.  In my opinion, the 
veteran's present conditions are not related to his medical 
[sic] service, and are not the result or the normal 
progression of what he had in the service."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's hypertensive 
vascular disease and diabetes mellitus are related to 
service.  And there is no evidence indicating that these 
conditions were present within one year of service.  In 
addition, the VA examiner, who examined the veteran in 
connection with his claims specifically found that the 
veteran's conditions were not related to his service.  While 
the veteran may feel that his conditions are related to his 
service, the Board notes that, as a layperson, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The medical evidence is against a finding that the veteran's 
current hypertension and diabetes mellitus are the result of 
his active duty service.  Accordingly, entitlement to service 
connection for these disabilities must therefore be denied.  











ORDER

1.  Service connection for hypertensive vascular disease is 
denied.

2.  Service connection for diabetes mellitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


